EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3, line 1 “claim 2” has been changed to –claim 1--.
Claim 8, line 1 “claim 2” has been changed to –claim 1--.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest an integrated folding bed comprising a bed body, bed feet, and a bed frame, wherein the bed body is formed by multiple sequentially connected folding main bed boards; and an expanding bed board for widening the bed body is integrally arranged on one side face of the main bed board, the main bed board and the expanding bed board are connected through a hinge, two leaves of the hinge  are respectively and fixedly mounted on an upper surface of the main bed board and an upper surface of the expanding bed board, and a pin of the hinge is arranged upwards; the bed foot comprises a cylindrical fixing part, a first inserting part, a second inserting part and embedding parts, one end of the fixing part is mounted on a lower surface of the bed frame, and the fixing part and the first inserting part are connected through one embedding part while the first inserting part and the second inserting part are connected through the other embedding part.  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673